Citation Nr: 1123179	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  00-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in January 2010.  In September 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, pursuant to a Joint Motion for Remand (JMR) between the Veteran and the Secretary of Veterans Affairs.    

The Veteran presented testimony at a Board hearing in June 2006.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2010 Board denial was based in part on the fact that the Veteran's diagnosis of PTSD was not attributed to a verified stressor.  This was the result of the Veteran's inability to provide enough information to enable the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the alleged stressors.

The Board's denial of the Veteran's claim for service connection for other psychiatric disabilities was based in part on a July 2009 addendum to a May 2009 VA examination report.  In it, the examiner opined that the Veteran's intermittent explosive disorder, generalized anxiety disorder, dysthymia and OCD symptoms, and possible personality disorder seem to have either existed before service and went unnoticed, or they became dominant after service.  The examiner also stated that the Veteran met the criteria for major depressive disorder.  He further stated that he did not believe there was any evidence to find that the depression started in service, "but can be a possible byproduct later."  The parties to the JMR were of the opinion that this addendum may have supported the Veteran's claim for service connection for depression; but that it was unclear.  Pursuant to the JMR, the Board is instructed to remand the claim to the RO so that it can obtain clarification as to whether the Veteran's depression is causally related to service.      

The Board recognizes that the Veteran has submitted a May 2011 letter in which he waives his right to clarification or to a new examination.  Instead, he has submitted evidence that purports to verify his alleged PTSD stressors.  He submitted information from an internet website that provides the names and units of two soldiers killed under circumstances substantively similar to the stressors described by the Veteran.  The new evidence appears to provide enough specific information to warrant a request to JSRRC for verification.  It states that in 1971, a soldier of the 1st Battalion, 36th Infantry was riding on top of an M-113 when the vehicle rolled over and crushed the soldier.  The Board notes that the service personnel records confirm that the Veteran was stationed with the 1st Battalion, 36th Infantry in 1971.  The second stressor involves a soldier of the 3rd Battalion, 32nd Armor who was guiding a Track Recovery Vehicle (TRV) when he got pinned between the TRV and the wall rack.  

Under the circumstances, the Board believes that it must comply with the JMR directives.  See Winn v. Brown, 8 Vet.App. 510, 514 (1996) (neither an appellant nor VA has the authority to modify an order of the Court without leave of Court.)  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the JSRRC with the information contained on page 12 of the internet article submitted by the Veteran.  Specifically, the RO should inform the JSRRC of the details of the first and third casualties listed under the year 1971 in which a soldier of the 1st Battalion, 36th Infantry was crushed by an M-113; and a soldier of the 3rd Battalion, 32nd Armor was pinned between a TRV and the wall rack.  JSRRC should be requested to undertake appropriate an appropriate search to determine if there are official records corroborating the claimed stressor.

2.  Regardless of whether or not the stressors are verified, the claims file should be forwarded to the May and July 2009 VA examiner for review and an  addendum clarifying his opinion and rationale, to specifically include discussion of the comment that there is no evidence that the Veteran's major depressive disorder started in service, but can be a possible byproduct later.  The examiner should be asked to clearly report whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's depression began during or is causally linked to any incident of service.  

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings as well as the reason or reasons for agreeing or disagreeing with the 2011 Clinical Review conducted by James P. Curran, Ph.D.   

If the examiner who prepared the May and July 2009 reports is no longer available, the claims file should be forwarded to a VA psychiatric examiner for review and responses to the above posed questions. 

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for any psychiatric disability, to include PTSD.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


